             Case 1:19-cv-00460-AJN Document 1 Filed 01/16/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                    :
Chase Ventler,                                      :
                                                      Civil Action No.: ______
                                                    :
                        Plaintiff,                  :
        v.                                          :
                                                    :
Citibank NA,                                        :
                                                      COMPLAINT
                                                    :
                        Defendant.                  :
                                                    :
                                                    :

        For this Complaint, the Plaintiff, Chase Ventler, by undersigned counsel, states as

follows:

                                          JURISDICTION

        1.       This action arises out of Defendant’s repeated violations of the Telephone

Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).

        2.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendants transact business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                              PARTIES

        3.       The Plaintiff, Chase Ventler (“Plaintiff”), is an adult individual residing in

Marysville, Washington, and is a “person” as defined by 47 U.S.C. § 153(39).

        4.       The Defendant, Citibank NA (“Citibank”), is a New York business entity with an

address of 399 Park Avenue, New York, New York 10043, and is a “person” as defined by 47

U.S.C. § 153(39).

                                                FACTS

        5.       In or around December 2017, Citibank started calling Plaintiff’s cellular
             Case 1:19-cv-00460-AJN Document 1 Filed 01/16/19 Page 2 of 4



telephone, number 425-xxx-0401, in an attempt to collect a consumer debt allegedly owed by

Plaintiff.

        6.      At all times mentioned herein, Citibank contacted Plaintiff using an automated

telephone dialer system (“ATDS” or “predictive dialer”) and/or by using an artificial or

prerecorded voice.

        7.      When Plaintiff answered the calls from Citibank, he heard a prerecorded message

instructing Plaintiff to hold for the next available representative.

        8.      During a live conversation in January 2018, Plaintiff demanded that all calls to

him cease immediately.

        9.      Nonetheless, Citibank continued to place automated calls to Plaintiff’s cellular

telephone.

                                             COUNT I

                  VIOLATIONS OF THE TCPA – 47 U.S.C. § 227, ET SEQ.


        10.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

        11.     At all times mentioned herein and within the last four years, Defendant called

Plaintiff on his cellular telephone using an ATDS or predictive dialer and/or by using a

prerecorded or artificial voice.

        12.     Defendant continued to place automated calls to Plaintiff’s cellular telephone after

being directed by Plaintiff to cease calling and knowing there was no consent to continue the

calls. As such, each call placed to Plaintiff was made in knowing and/or willful violation of the

TCPA, and subject to treble damages pursuant to 47 U.S.C. § 227(b)(3)(C).
             Case 1:19-cv-00460-AJN Document 1 Filed 01/16/19 Page 3 of 4



         13.    The telephone number called by Defendant was and is assigned to a cellular

telephone service for which Plaintiff incurs charges for incoming calls pursuant to 47 U.S.C. §

227(b)(1).

         14.    Plaintiff was annoyed, harassed and inconvenienced by Defendant’s continued

calls.

         15.    The calls from Defendant to Plaintiff were not placed for “emergency purposes”

as defined by 47 U.S.C. § 227(b)(1)(A)(i).

         16.    Each of the aforementioned calls made by Defendant constitutes a violation of the

TCPA.

         17.    Plaintiff is entitled to an award of $500.00 in statutory damages for each call

placed in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).

         18.    As a result of each call made in knowing and/or willful violation of the TCPA,

Plaintiff is entitled to an award of treble damages in an amount up to $1,500.00 pursuant to 47

U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                         PRAYER FOR RELIEF


         WHEREFORE, the Plaintiff prays that judgment be entered against Defendant:


                A. Statutory damages of $500.00 for each violation determined to be negligent

                   pursuant to 47 U.S.C. § 227(b)(3)(B);

                B. Treble damages for each violation determined to be willful and/or knowing

                   pursuant to 47 U.S.C. § 227(b)(3)(C);

                C. Such other and further relief as may be just and proper.

                      TRIAL BY JURY DEMANDED ON ALL COUNTS
         Case 1:19-cv-00460-AJN Document 1 Filed 01/16/19 Page 4 of 4




Dated: January 16, 2019

                                    Respectfully submitted,


                                    By /s/ Sergei Lemberg
                                    Sergei Lemberg, Esq. (SL 6331)
                                    LEMBERG LAW, L.L.C.
                                    43 Danbury Road, 3rd Floor
                                    Wilton, CT 06897
                                    Telephone: (203) 653-2250
                                    Facsimile: (203) 653-3424
                                    Attorneys for Plaintiff
